internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi b09 plr-140840-02 date date re legend decedent irrevocable_trust date child child child child dollar_figurex accountant year state date dear this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations and sec_2642 of the internal_revenue_code to make an allocation of decedent’s generation-skipping_transfer gst_exemption to a transfer to an irrevocable_trust the facts and representations submitted are summarized as follows decedent created irrevocable_trust on date for the benefit of her descendants article second paragraph a of irrevocable_trust provides that the principal of the trust estate is to be divided into four equal shares for decedent’s children child child child and child and each share is to be held in separate trust article second paragraph b provides that for a period of three years after the creation of irrevocable_trust the trustee shall accumulate the income and add it to principal article second paragraph b provides that from the third anniversary to the fifth anniversary of the creation of irrevocable_trust the trustee shall distribute fifty percent of the income of each child’s trust to the child and shall accumulate the remaining income and add it to principal article second paragraph b provides that after the fifth anniversary of the creation of irrevocable_trust the trustee shall distribute all of the income of each child’s trust to the child article second paragraph b further provides that the trustee shall distribute so much of the principal from each child’s trust as the trustee deems appropriate for the child’s health maintenance and comfortable support article second paragraph c provides that upon the death of each child if his or her trust is not already terminated the principal of his or her trust shall be distributed to the child’s descendants in such proportions or amounts and subject_to the trusts terms and conditions as the child may appoint by his or her last will and testament if the child does not exercise his or her power_of_appointment in full the unappointed portion of his or her trust shall be distributed to the child’s then living issue per stirpes or if he or she has no issue to decedent’s then living issue per stirpes on date decedent transferred real_property with an appraised value of dollar_figurex to irrevocable_trust decedent hired accountant to prepare a united_states gift and generation-skipping_transfer_tax return form_709 for year accountant then prepared the return on which he reported decedent’s contribution to irrevocable_trust as a taxable gift however in completing the return accountant inadvertently failed to allocate decedent’s gst_exemption to irrevocable_trust or any of the separate trusts created thereunder for decedent’s children thus the form_709 was timely filed but no allocation of decedent’s gst_exemption was made on the return decedent a resident of state died testate on date survived by child child child child and five grandchildren under the terms of decedent’s last will and testament all of her property passed outright in equal shares to child child child and child child as executor of decedent’s estate has requested an extension of time under sec_2642 and sec_301_9100-3 to allocate decedent’s gst_exemption to decedent’s date contribution to irrevocable_trust sec_2601 imposes a tax on every generation-skipping_transfer sec_2611 provides that the term generation-skipping_transfer means a taxable_distribution a taxable_termination and a direct_skip sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2632 provides that any allocation by an individual of his gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_2642 provides that except as provided in sec_2642 if the allocation of gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c - a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides generally that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_34_irb_189 provides that under sec_2642 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore child as executor of decedent’s estate is granted an extension of time of sixty days from the date of this letter to make a retroactive_allocation of decedent’s gst_exemption with respect to decedent’s transfer to irrevocable_trust the allocation will be effective as of date the date of the transfer to the trust and the gift_tax value of the transfer will be used in determining the amount of gst_exemption to be allocated to irrevocable_trust the allocation should be made on a supplemental form_709 filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_709 copies are enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely heather c maloy heather c maloy associate chief_counsel passthroughs and special industries enclosure copy of letter copy for purposes
